582 S.E.2d 609 (2003)
357 N.C. 252
Sharron SHACKLEFORD-MOTEN
v.
LENOIR COUNTY DEPT. OF SOCIAL SERVICES.
No. 1P02-2.
Supreme Court of North Carolina.
June 12, 2003.
Mark A. Davis, G. Christoper Olson, Tamara P.W. Desai, Raleigh, for Lenoir County DSS.
Prior report: 155 N.C.App. 568, 573 S.E.2d 767.


*610 ORDER

Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th day of June 2003."